 AMERICA BEEF PACKERS, INC.AmericaBeefPackers,Inc.andUnitedPackinghouse,Food&Allied Workers,AFL-CIO,District No. 3, Petitioner.Case 18-RC-7058January 17, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Charles J.Frisch.Thereafter the Petitioner and IntervenorMorgan' each filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act for the following reasons.The petition seeks a unit of the Employer's em-ployees located at its Oakland, Iowa, beefslaughtering plant. The Employer and IntervenorMorgan assert that their prior 3-year collective-bar-gaining contract, executed on January 17, 1967, isa bar. The Petitioner contends,inter alia,that thecontract is not a bar because it contains an unlawfulcheckoff clause.The record shows that the Employer voluntarilyrecognized' IntervenorMorgan, after a majorityshowing of authorization cards, and shortlythereafter said contract was negotiated betweenthem.Article II of the contract is as follows:iArthur L Morgan,an individual who was recognizedby the Employeras the exclusive bargaining representative for all its production and main-tenance employees,intervened at the hearing Amalgamated Meat Cuttersand Butcher Workmen of North America,AFL-CIO,also intervened.2Section 302 sets forth the conditions under which a checkoff may be215During the period of this agreement, the Com-pany shall deduct, as to each employee whoshall authorize it in writing in the appropriateform or whose valid and effective authorizationisnow on file with the Company, and for solong as such authorization shall remain valid oreffective, from the first pay payable to eachmember each month, the regular monthlyUnion dues and the initiation fee of the Unionand promptly remit the same to Arthur L. Mor-gan.The Petitioner contends that this article providesfor employer payments to an individual representa-tive of his employees, a misdemeanor under Section302 of the Landrum-Griffin Act of 1959 (PublicLaw 86-257),2 and because of this unlawfulcheckoff clause the contract is no bar to an election.The Petitioner cites neither rules nor interpreta-tions by any agency charged with the enforcementof Section 302, nor any court decision, to supportits contention. Rather, it cites the Board case ofTheGrand Union Company,132 NLRB 1037,1038.That case is distinguishable, however, in that itinvolved an unfair labor practice issue arising froma proviso to Section 8(a)(3) of the Act, authorizinga union-security contract with a labor organization;whereas the instant case involves a contract withcheckoff clausewhich allegedly constitutes amisdemeanor, but not an unfair labor practice. TheBoard held inGary Steel Supply Company, 144NLRB 470, 472-473, that such a contract will beconsidered effective as a bar to a representationproceeding, even though it Cintains a checkoffprovision which fails to spell out the requirementsof the proviso of Section 302(c)(4) of the Act,3unless the checkoff provision is either unlawful onits face or has been otherwise determined to be il-legal in an unfair labor practice proceeding or in aproceeding initiated by the Attorney General.In the instant case, we find that the checkoffprovision was not unlawful under these standards,and accordingly find that the contract is a bar to therepresentation proceeding.In view of our findings we shall dismiss the peti-tion herein.ORDERIt is hereby ordered that the petition filed hereinbe, and it herebyis, dismissed.a criminal offense, prosecutable by the Department of Justice.3The checkoff provision in theGary Steelcontractwas not conditionedon any written assignment by each employee involved, as required by theproviso to Section 302(c)(4).169 NLRB No. 32